DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they persuasive in light of newly added amendments which detail a change in slit depth such that the depth of the slit is equal to the depth of the core material of the waveguides and the characteristics that the polarizing element has a PER of 35dB in a wavelength range of 1520nm to 1570nm.
However, as noted in the prior office action, the change in sizing whether for widths, lengths or depths would be within the level of ordinary skill in the art to alter and obtain a desired output (such as the PER claimed). One example is US 2017/0176680 to Oka as well as previously cited US 2014/0212137 (paragraph 46). An updated rejection follows in light of this obvious change in size.
Finally, applicant has added new claim 10. Claim 10 recites certain functional features with no added structure. Generally, the claimed results would be inherent because the prior art has the same structure and although does not explicitly state the results stated in Claim 10, it 
Even given the benefit of doubt with respect to the above recited function, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The term "hardly" in claim 10 is a relative term which renders the claim indefinite.  The term "hardly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackie (cited in prior office action) in view of US 2010/0172610 to Gates et al (hereinafter MiG) and further in view of US 2017/0176680 to Oka.
Mackie discloses in figures 2 and 5-7, a light polarizing element comprising: 
a first port waveguide (21; figure 2); 
two second port waveguides (22; figure 2); and 
a multi-mode interference waveguide (23; figure 2) optically connected to the first port waveguide and the two second port waveguides, 
the multi-mode interference waveguide having at least one slit (portion between the two numerals “23” in figure 2) formed therein, the at least one slit having a shape that enables the multi-mode interference wave guide to give different effective refractive indexes to respective mutually orthogonal polarized light waves input from the first port waveguide, thereby separating the mutually orthogonal polarized light waves, and that enables the separated mutually 
As to claim 2, the slit runs the entire length of the interference region from the input port to the two output ports (figure 2).
As to claim 3, a plurality of slits are formed (figure 7).
As to claim 4, the slit is a straight line (figure 2). 
As to claim 5, a slot width falls within the claimed range (column 7, line 61). 
As to claim 6, the difference in refractive index is disclosed in the prior art as Zn (column 10, line 40) and the tables that follow have such a refractive index that falls into the inequality range that the difference is greater than 0.7% (ie. L/2).
Claim 8 relates to the above but recites the slit being parallel to the direction extending between the ports. This is disclosed in figure 2.  
Claim 9 is a method claim that relates to the providing of the above structure. No specific steps are recited for the forming of the slit.
However, Mackie fails to disclose a slit that is shorter than the overall length of the waveguide portion and a slit that has a depth equal to that of the core material. Mackie does not limit length or depth. It is noted that adjusting the overall length of a defined structure such as a slit would be within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Gates discloses an embodiment in figure 5 with segmented slit portions to adjust and modify properties of the waveguide channels. 
In re Rose, 105 USPQ 237 (CCPA 1955).
	MiG discloses the invention as claimed except for a depth of the slits being the same as the core material and thereby producing the claimed PER values. Neither Mackie nor Gates limits the dimensions of the slits and it is generally understood that changing such a dimension would be within the level of ordinary skill in the art. 
	Oka discloses altering the depth of slits between waveguides (figures 28, 30-31) at different degrees to generate a PER claimed (figure 19d). 
	It would have been obvious to one having ordinary skill in the art to adjust the depth of the slit to modify optical properties as taught by Oka in the invention of MiG. Further, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, the function is not disclosed. However, as noted above, since the general structure of the prior art is disclosed, the function would be present as well.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MiG in view of Oka and further in view of US 2016/0246001 to Uchida et al.
Mig in view of Oka discloses the invention as claimed except for the use of a waveguide material containing zirconia. It is noted that such a material is well known and used in the waveguiding art as a dopant to alter the refractive index of a planar waveguide.

It would have been obvious to one having ordinary skill in the art to use the zirconia material as taught by Uchida in the invention of MiG in view of Oka to downsize the waveguide element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883